Having reviewed the petition and the panel's recommendation,
                 we hereby approve the recommendation that Strong be placed in the
                 diversion program for one year. SCR 111(4), (9). We decline to impose a
                 temporary suspension at this time. SCR 111(9).
                            It is so ORDERED.




                                                  Parraguirre


                                                    1-)0 LAI /1- 3                J.
                                                  Douglas


                                                                                  J.




                 cc:   Chair, Southern Nevada Disciplinary Board
                       Bar Counsel, State Bar of Nevada
                       Kimberly Farmer, Executive Director, State Bar of Nevada
                       Kevin T. Strong




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A    e